DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.  Independent claims 1 and 11 recite “wherein the usage pattern is indicative of a first vehicle feature of the vehicle features being more often used by vehicles at a first location, and a second vehicle feature of the vehicle features being more often used by vehicles at a second location, pushing a first software update version to vehicles at the first location to automatically activate the first feature; and pushing a second software update version to vehicles at the second location to automatically activate the second feature.”
Claim 17 recites outputting a warranty claim prediction based on the usage pattern of the multiple vehicle features.    This concept is not shown in the prior art of record as noted by applicant in the response of 3/31/2021.
While the prior art of record shows customized software and turning on features based on
tracked vehicle history and sensor data (see Mills, U.S. Publication 2018/0319402), the prior art
of record does not show pushing first and second software update versions to vehicles at
different locations when the usage pattern indicates more use at the differing locations.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117